Title: From Thomas Jefferson to Henry Skipwith, 26 December 1789
From: Jefferson, Thomas
To: Skipwith, Henry



Dear Sir
Monticello Dec. 26. 1789.

Our voyage from Hoors du monde was pretty easy. I determined at Mrs. Carr’s to divide the remaining part equally into two days by coming to the Byrd ordinary. A wretched place indeed we found it: but we could not have got up by any other division without the danger of lying in the woods. From there we came with your horses 15. miles to the stone quarry where my waggon horses met us, and relieved yours. The three-notched road is so deeply cut by the waggons, and continues to grow so much worse daily,  that you must of necessity change your route. I would not derange a settled plan but that I see the absolute impossibility of your reaching Monticello in one day from the Byrd or any other house whatever. I have spoken to young J. Nicholas. He sais his [father] expects that you will always come by his house [and] that there is now no inconvenience, as he keeps now a boat in James river as well as in Slate river. He has written to his father to expect you the 29th. of January, and on the 30th. my horses shall meet you where my road leaves the main fork road, about 9 miles from here. It is thereabouts there begin to be some little hills. We are all well. Give our love to Mrs. Skipwith and the young people & accept assurances of the attachment of Your affectionate friend & servt.,

Th: Jefferson

